Exhibit 10.25


Jilin Huamei Beverage Co., Ltd.
Authorized Operation Contract of Jiangsu Province Branch


Party A: Jilin Huamei Beverage Co., Ltd.
Party B: Chi, Baoyan


Party A and Party B have entered into this agreement through friendly
negotiation to clarify the rights and obligations of both parties. Party A
hereby authorizes Party B to sell their products in Jiangsu Province. Both
parties hereby agree to the following terms.


Section 1. Operation Rules


1.  
Party A hereby appoints Party B as the manager of Jiangsu Branch of Jilin Huamei
Beverage Co., Ltd. Party B is responsible for marketing, market management and
sales. In addition, Party B shall not engage in other business, and shall work
exclusively for Party A.



2.  
Party B shall choose one city other than Nanjing as the sales model city and be
the General Agent. The initial payment for goods of RMB 100,000.00 shall be paid
to Party A.



3.  
Party B shall comply with Party A’s uniform rules for marketing in Jiangsu
Province. All agents enjoy the Company’s preferential policies. But Party B is
responsible for the payback of initial payment for goods, rewards and sales
representatives’ (including those employed by both Party A and Party B)
commission for successful marketing.

 
4.  
Party B shall pay Party A an amount based on the quantity of goods purchased by
local agents within Party B’s area of administration and 35% of the market
price. The price difference shall be Party B’s management and business expenses.



Section 2. Party A’s Rights and Obligation


1.  
To supervise, manage and audit Party B’s financial statements; Party B shall
maintain its books in accordance with the requirements of Accounting Standards
for Business Enterprise.



2.  
To supervise, audit, know and guide Party B’s employees.



3.  
To set and adjust Party B’s quarterly and annual targets according to the market
condition.



4.  
To be responsible for Party B’s salary of RMB 3,000 per month and total expenses
of RMB 2,000 per month.



Section 3. Party B’s Rights and Obligation


1.  
To be responsible for obtaining the business license for branch office and
relevant costs.

 
2.  
To comply with articles of association of Jilin Huamei Beverage Co., Ltd. and
all the corporate policies and regulations.

 
3.  
To supply office location, freight vehicles and operating funds of the branch
office. To establish and improve departments and hire staff. Party B shall be
responsible for salary for employees, transfer, appointment and removal and
work-related injury. However, Party B shall report to Party B regarding any
appointment, removals and performance of employees.

 
4.  
To establish a system for business management, sales management, financial
management, salaries and labor benefits. To use electronic accounting system and
submit the accounting records and statements to the Financial Department of
Party A before the third day of every month. The financial statements shall
conform to the facts. To be subject to audit and inspection of head office from
time to time. To strictly comply with the internal control and procedures of a
public company.

 
5.  
Party B can promote the products independently and bear all expenses.

 
6.  
Party B and the branch office shall be responsible for their own profits and
losses, as well as all claims and debts. However, if Party B does not pay Party
A for the goods according to the contract, Party A has the right to seek
payments from the third parties that Party B sold to.

 
 
 

--------------------------------------------------------------------------------

 
 
7.  
If Party B defaults, Party B shall indemnify Party A for all losses to Party A
and shall be responsible for the penalty of RMB 10,000.



Section 4. Termination of Contract


Party A shall have the right to terminate this agreement and recover the losses
from Party B, if Party B a) materially violates any of the above terms; b) takes
loans, finance or guarantee in the name of Party A from any institutions or
persons; or c) causes severe reputation or economic damage to Party A.


Section 5. Dispute Resolution


All disputes arising under this agreement shall be settled through friendly
negotiation. If the negotiation fails, it shall be resolved by a court having
jurisdiction over Party A.


Section 6. Miscellaneous


1.  
This agreement shall become effective upon execution and expires December 31,
2015.



2.  
The creditor-debtor relationship between Party A and Party B formed during the
term of this agreement shall remain valid after expiration of the agreement. If
Party B’s insufficient management causes bankruptcy and closure of the branch
office, any creditor-debtor relationship which is not related to Party A shall
be borne by Party B.



3.  
On the expiration of this agreement, Party B shall liquidate the branch office,
end the branch business and clear up its creditor's rights and liabilities.
Party A has the right to supervise and participate therein.

 
4.  
For issues not stipulated under this agreement, Party A and B may sign a
supplement(s) which shall have the same legal effect as this agreement.



5.  
This agreement is executed in three counterparts, two of which held by Party A
and one by Party B.





Party A: Jilin Huamei Beverage Co., Ltd. (Seal)
Address:  F16, Zhongji Building, No.1562
                   Jiefang Road, Changchun City, Jilin Province
Legal representative: Liu Chagnzhen
Representative:   Chi Hongyan
Tel:


Party B: Chi Baoyan (Seal)
Address:
Legal Representative:
Representative:
Tel:


Dated: June 6, 2011